DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 14-19, directed to an oriented electrical steel sheet, in the reply filed on February 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group I, directed to a method for manufacturing an oriented electrical steel sheet, there being no allowable generic or linking claim. Claims 1-19 are pending with Claims 14-19 currently being considered in this office action.
Priority
	Acknowledgment is made of Applicant’s claim to foreign priority in Application No. KR10-2015-0182839, filed December 21, 2015.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6231685 B1) in view of Kurosaki (US 20030183304 A1).
Regarding Claim 14, Anderson discloses an oriented electrical steel sheet comprising, as wt%, Si at equal to or less than 4.0 % (excluding 0 %), C at equal to or less than 0.003 % (excluding 0 %), and Mn at 0.001 to 2.0 %, and a balance including Fe and an impurity that is inevitably mixed and input (“electrical steel strip…composition includes…up to 0.01% carbon…0.20-2.24 silicon…0.10-1.25 manganese…balance being substantially iron” Col. 5, lines 51-65; “0.003 C” Col. 9, line 10; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Anderson discloses wherein the steel thickness may typically be, for example, 0.014” or 0.018” (“0.018 inch nominal thickness” Col. 6, lines 66-67; “strip having a final thickness of 0.014 inch” Col. 10, lines 19-20; “0.014 inch thick steel strip…0.018 inch product” Col. 10, lines 38-44; 0.014” and 0.018” equivalent to 0.356mm and 0.457mm, respectively), but is silent towards the width of magnetic domains.
Kurosaki discloses a similar invention (see Abstract) wherein the magnetic domain widths are preferably less than 0.260 mm in order to reduce core loss (“magnetic domain width…preferably not greater than 0.26 mm or greater” Abstract; “It is known that in the case of a grain-oriented electrical steel 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have limited magnetic domain widths to less than 0.260mm, as taught by Kurosaki, for the invention disclosed by Anderson, in order to reduce core loss (see teaching by Kurosaki above). Steel sheets having a steel width of, for example, 0.472mm (0.018”), as disclosed by Anderson, and magnetic domain widths of less than 0.260mm, as taught by Kurosaki, would therefore be characterized such that the steel sheet would have a magnetic domain width less than the thickness of the steel sheet (0.260mm<0.472mm).

Regarding Claim 15, Anderson discloses wherein Si is included to be equal to or less than 1.0 wt% (excluding 0 wt%) (“0.20-2.25 silicon” Col. 5, line 61;In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 17, Anderson in view of Kurosaki disclose wherein a size 2L of a magnetic domain existing in a grain is 10 to 500 um ( Kurosaki, “magnetic domain width…preferably not greater than 0.26 mm or greater” Abstract).

Regarding Claim 18, Anderson teaches wherein it is desirable to have a volumetric fraction of a grain with an orientation that is within 15 degrees from an orientation {110}<001> (Goss texture) equal to or greater than 50% to produce superior magnetic properties (“grain oriented silicon steels have superior magnetic properties…as a result of…Goss texture…{110}<001> orientation….desirable for grain oriented steel to have a substantially complete Goss texture…average displacement angle of individual grains from the [110]<001> orientation is as small as possible, for example, within 3.degree.” Col. 1, line 66 - 
Further, Kurosaki teaches wherein “high magnetic field core loss cannot be reduced when the average angle of deviation of the steel sheet's grain orientation from the ideal [110]<001>orientation exceeds 5.degree.” (see para. [0048]; one of ordinary skill in the art would appreciate that grains averaging orientations with 5 degrees of the [110]<001> orientation would be well within the claimed range requiring 50% or more grains to be within 15 degrees of the [110]<001> orientation).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had 50% or more grains within 15 degrees or less of the {110}<001> orientation, as taught by Anderson and Kurosaki, for the invention disclosed by Inoue in order to have superior magnetic properties and to reduce magnetic core loss (see teaching by Anderson and Kurosaki above). 

Regarding Claim 19, Anderson discloses wherein a volumetric fraction of a grain with a particle diameter of 20 um to 1000 um is equal to or greater than 50% (“final annealing…produce grain sizes…300-500um…to produce the desired {100}<001> grain texture…improved magnetic properties in the rolling direction” Col. 10, lines 3-8; one of ordinary skill in the art would appreciate that a steel with grain sizes of 300-500um would have 50% or more grains with sizes within 20-1000um, which reads on the claimed limitation).

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (previously cited, US 20160333435 A1).  
Regarding Claim 14, Inoue discloses an oriented electrical steel sheet (“grain oriented electrical steel sheet…magnetic domain refining treatment” [0001]) comprising, a wt%,
Si at equal to or less than 4.0 % (excluding 0 %), C at equal to or less than 0.003 % (excluding 0 %), and Mn at 0.001 to 2.0 %, and a balance including Fe and an impurity that is inevitably mixed and input (see para. [0082]-[0084]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 
wherein a size 2L of a magnetic domain existing in a grain is less than a thickness (D) of a steel sheet (“steel sheet…final thickness of 0.23 mm and a width of 1250 mm” [0092]; “irradiating electron beams at an interval of 0.20 mm” [0093]; “w: average width of magnetic domain discontinuous part (um)” [0014]; see Table 1-1 with magnetic domain widths (w) as low as 203 um – inventive example #4; see Table 1-2 with magnetic domain widths (w) as low as 185 um – inventive example #39; both 230um and 185um would be less than the steel thickness of 0.230 mm (230 um)). 

Regarding Claim 16, Inoue discloses wherein Al is further included to be equal to or less than 0.01 wt% (excluding 0 wt%) (“Al: not more than 0.0100 mass %” [0080]).

Regarding Claim 17, Inoue discloses wherein a size 2L of a magnetic domain existing in a grain is 10 to 500 um (“w: average width of magnetic domain discontinuous part (um)” [0014]; see Table 1-1 with magnetic domain widths (w) as low as 203 um – inventive example #4; see Table 1-2 with magnetic domain widths (w) as low as 185 um – inventive example #39; both 230um and 185um would within the claimed range of 10-500 um).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to Claim 14 above, in further view of Kurosaki.  
Regarding Claim 18, Inoue discloses wherein producing highly aligned grains in the Goss orientation (instantly claimed orientation) reduces iron loss (“To improve the iron loss property, it is effective to highly align secondary recrystallized grains in a steel sheet product into [110]<001> orientation (so-called Goss orientation)” [0002]) however, Inoue does not specifically disclose wherein a volumetric fraction of a grain with an orientation that is within 15 degrees from an orientation {110}<001> is equal to or greater than 50%.
Kurosaki discloses a similar invention wherein 50% or more grains have an orientation within 15 degrees of the {110}<001> orientation in order to reduce magnetic field core loss (“grain-oriented 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had 50% or more grains within 15 degrees or less of the {110}<001> orientation, as taught by Kurosaki, for the invention disclosed by Inoue in order to reduce magnetic core loss (see teaching by Inoue and Kurosaki above). 
 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to claim 14 above, in further view of Tada (US 20170098498 A).
Regarding Claim 19, Inoue is silent towards the grain size, and therefore does not disclose wherein a volumetric fraction of a grain with a particle diameter of 20 um to 1000 um is equal to or greater than 50%.
Tada discloses a similar invention (“electrical steel sheet according to the embodiment includes a chemical composition represented by C: 0.010% or less, Si: 1.30% to 3.50%, Al: 0.0000% to 1.6000%, Mn: 0.01% to 3.00%...balance: Fe and impurities” [0070]; “The content of C is preferably 0.008% or less and more preferably 0.005% or less” [0078]) wherein an average crystal grain diameter is 20-300um in order to reduce core loss (“average crystal grain diameter of the electrical steel sheet…when the average crystal grain diameter is too large or too small, the core loss deteriorates. Such deterioration of core loss is significant when the average crystal grain diameter is less than 20um or greater than 300um” [0090]; one of ordinary skill in the art would appreciate that an average grain size of, for example, 100um, which 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have limited the grain size such that 50% or more of the grains were 20-1000um, as taught by Tada, for the invention disclosed by Inoue, in order to reduce core loss in the steel sheet. 

Claim 14 and 16-17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Inoue.  
Regarding Claim 14, Inoue discloses an oriented electrical steel sheet (“grain oriented electrical steel sheet…magnetic domain refining treatment” [0001]) comprising, a wt%,
Si at equal to or less than 4.0 % (excluding 0 %), C at equal to or less than 0.003 % (excluding 0 %), and Mn at 0.001 to 2.0 %, and a balance including Fe and an impurity that is inevitably mixed and input (see para. [0082]-[0084]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05), 
wherein a size 2L of a magnetic domain existing in a grain is less than a thickness (D) of a steel sheet (“steel sheet…width of 1250 mm” [0092]; “irradiating electron beams at an interval of 0.20 mm” [0093]; “w: average width of magnetic domain discontinuous part (um)” [0014]; see Table 1-1 with magnetic domain widths (w) as low as 203 um – inventive example #4; see Table 1-2 with magnetic domain widths (w) as low as 185 um – inventive example #39; both 230um and 185um would be less than 1250 mm, see para. [0092]; see also Fig. 4 and Fig. 5, the size of the magnetic domains have been interrupted by beam irradiation and therefore, comprise sizes which are less than the thickness of the steel sheet (see thickness from left to right of Fig); see Fig. 5, for example, the beam spacings, α and β, which interrupts the magnetic domains’ size in the RD and TD directions, respectfully, creates sections of magnetic domains and therefore magnetic domain sizes which are less than that of the thickness of the steel sheet; to be clear, one of ordinary skill in the art would understand that the broadest most reasonable interpretation of the term ‘thickness’ may refer to a dimension of the steel as measured along 

Regarding Claim 16, Inoue discloses wherein Al is further included to be equal to or less than 0.01 wt% (excluding 0 wt%) (“Al: not more than 0.0100 mass %” [0080]).

Regarding Claim 17, Inoue discloses wherein a size 2L of a magnetic domain existing in a grain is 10 to 500 um (“w: average width of magnetic domain discontinuous part (um)” [0014]; see Table 1-1 with magnetic domain widths (w) as low as 203 um – inventive example #4; see Table 1-2 with magnetic domain widths (w) as low as 185 um – inventive example #39; both 230um and 185um would within the claimed range of 10-500 um).

Claims 18 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to alternatively rejected claim 14 above, in further view of Kurosaki.  
Regarding Claim 18, Inoue does not disclose wherein a volumetric fraction of a grain with an orientation that is within 15 degrees from an orientation {110}<001> is equal to or greater than 50 %.
Kurosaki discloses a similar invention wherein 50% or more grains have an orientation within 15 degrees of the {110}<001> orientation in order to reduce magnetic field core loss (“grain-oriented electrical steel sheet…not greater than 0.005% of C, 2.0-7.0% of Si, not greater than 0.2% of Mn…balance being of Fe and unavoidable impurities…steel sheet having a grain orientation deviating from an ideal [110]<001>orientation by an average of not greater than 5.degree., having an average 180.degree. magnetic domain width of not greater than…not greater than 0.26 mm” Abstract; “high magnetic field core loss cannot be reduced when the average angle of deviation of the steel sheet's grain orientation from the ideal [110]<001>orientation exceeds 5.degree.” [0048]; one of ordinary skill in the art would appreciate that grains averaging orientations with 5 degrees of the [110]<001> orientation would be well within the claimed range requiring 50% or more grains to be within 15 degrees of the [110]<001> orientation).
.

Claims 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to alternatively rejected claim 14 above, in further view of Tada.
Regarding Claim 19, Inoue is silent towards the grain size, and therefore does not disclose wherein a volumetric fraction of a grain with a particle diameter of 20 um to 1000 um is equal to or greater than 50%.
Tada discloses a similar invention (“electrical steel sheet according to the embodiment includes a chemical composition represented by C: 0.010% or less, Si: 1.30% to 3.50%, Al: 0.0000% to 1.6000%, Mn: 0.01% to 3.00%...balance: Fe and impurities” [0070]; “The content of C is preferably 0.008% or less and more preferably 0.005% or less” [0078]) wherein an average crystal grain diameter is 20-300um in order to reduce core loss (“average crystal grain diameter of the electrical steel sheet…when the average crystal grain diameter is too large or too small, the core loss deteriorates. Such deterioration of core loss is significant when the average crystal grain diameter is less than 20um or greater than 300um” [0090]; one of ordinary skill in the art would appreciate that an average grain size of, for example, 100um, which reads on the range disclosed by Tada, would comprise grains wherein 50% or more of those grains were more than 20um and less than 1000um).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have limited the grain size such that 50% or more of the grains were 20-1000um, as taught by Tada, for the invention disclosed by Inoue, in order to reduce core loss in the steel sheet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayakawa (US 20040074565 A): discloses overlapping composition and wherein the area ratio of crystal grains with an orientation difference of 20.degree. or less from the [110]<001> orientation is 50% or more (see para. [304]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731